United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.P., Appellant
and
DEPARTMENT OF THE AIR FORCE,
ROBINS AIR FORCE BASE, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-55
Issued: March 27, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 3, 2006 appellant filed a timely appeal from the September 29, 2006
nonmerit decision of the Office of Workers’ Compensation Programs, which denied his request
for reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
review this nonmerit decision.
ISSUE
The issue is whether the Office properly denied appellant’s September 22, 2006 request
for reconsideration.
FACTUAL HISTORY
On the prior appeal,1 the Board found that the Office properly denied appellant’s
December 13, 2005 request for reconsideration. The request was untimely and did not show on

1

Docket No. 06-875 (issued September 8, 2006).

its face that the most recent decision on the merits of his case was clearly erroneous. The facts of
this case as set forth in prior Board decisions are hereby incorporated by reference.
On September 22, 2006 appellant requested reconsideration for compensation from
July 1988 to present. He disagreed with the Office’s review of the medical evidence, accused the
Office of bias and prejudice, alleged that it committed error and used poor judgment to find that
he did not file in a timely manner. Appellant also suggested that the Office had the burden to
consult with a doctor who was expert in the field of mental illness. He asked the Office not to
bring up “timely filing of 1991 that is not the issue.” The issue, appellant stated, was whether his
illness handicapped him and whether he was entitled to be compensated for his injury.
In a decision dated September 29, 2006, the Office denied appellant’s request for
reconsideration. The Office found that appellant’s request was untimely and failed to show clear
evidence of error.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act does not grant a claimant
the right to a merit review of his case.2 Rather, this section vests the Office with discretionary
authority to review prior decisions:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may -(1) end, decrease, or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”3
The Office, through regulations, has imposed limitations on the exercise of its
discretionary authority under 5 U.S.C. § 8128(a). Section 10.607 provides that an application for
reconsideration must be sent within one year of the date of the Office decision for which review
is sought. This section further provides that the Office will consider an untimely application for
reconsideration only if the application demonstrates clear evidence of error on the part of the
Office in its most recent merit decision. The application must establish, on its face, that such
decision was erroneous.4

2

Gregory Griffin, 41 ECAB 186 (1989); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

3

5 U.S.C. § 8128(a).

4

20 C.F.R. § 10.607 (1999).

2

ANALYSIS
This is appellant’s seventh appeal to the Board.5 He seeks reconsideration of the
March 15, 1991 decision which denied his recurrence of disability claim. The most recent merit
decision denying his entitlement to compensation came on March 15, 1991, when the Office
denied his claim that he sustained a recurrence of disability on July 3, 1989 as a result of his
July 14, 1988 employment injury.6 Appellant continues to disagree with the denial of
compensation, but the one-year period for requesting reconsideration expired no later than
March 15, 1992. The Board, therefore, finds that his September 22, 2006 request for
reconsideration is untimely.
The Board further finds that appellant’s request for reconsideration fails to demonstrate
clear evidence of error. The request does not show on its face that the Office’s denial of
compensation was erroneous. Appellant did not substantiate his charges of bias and prejudice
and he did not document the errors alleged. The Board will, therefore, affirm the Office’s
September 29, 2006 decision denying appellant’s request.
CONCLUSION
The Board finds that the Office properly denied appellant’s September 22, 2006 request
for reconsideration.

5

Docket No. 94-544 (issued July 19, 1995); Docket No. 99-739 (issued March 31, 1999) (order dismissing
appeal); Docket No. 01-798 (issued October 9, 2001); Docket No. 03-887 (issued June 5, 2003); Docket No. 04-64
(issued August 9, 2005); Docket No. 06-875 (issued September 8, 2006).
6

The Office accepted that appellant sustained a low back strain on July 14, 1988 when he tripped over a box and
fell backward at work. Appellant claimed a recurrence of disability on July 3, 1989. On September 20, 1989 the
Office asked appellant to have his doctor explain how his current herniated disc was related to the July 14, 1988
injury, as earlier electrodiagnostic studies did not show a herniated disc. When appellant did not respond, the Office
denied his claim on January 12, 1990. Appellant requested reconsideration on November 29, 1990. The Office
reviewed the medical evidence he submitted and on March 15, 1991 denied modification of its prior decision.

3

ORDER
IT IS HEREBY ORDERED THAT the September 29, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 27, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

